Name: Commission Regulation (EEC) No 3063/92 of 23 October 1992 amending Regulation (EEC) No 2729/81 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 24. 10. 92 Official Journal of the European Communities No L 308/15 COMMISSION REGULATION (EEC) No 3063/92 of 23 October 1992 amending Regulation (EEC) No 2729/81 laying down special rules implementing the system of import and export licences and die advance fixing of refunds in respect of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 July 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /90 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Annex II to Commission Regulation (EEC) No 2729/81 of 14 September 1981 (3), as last amended by Regulation (EEC) No 1 10/92 (4), lays down the maximum terms of validity of export licences with advance fixing of the refund ; whereas the situation on the market, in parti ­ cular for butter and butteroil, makes it necessary to reduce the maximum term of validity of licences for such products in order for the trend in exports over shorter periods ; Whereas Article 1 of Regulation (EEC) No 2729/81 lays down the securities for import and export licences ; whereas in order to take account of the reduction in the term of validity of licences for butter and butteroil, the security for those products should be reduced ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2729/81 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 1 . Securities for import and export licences per 100 kilograms net of product shall be :  ECU 2,50 for products covered by CN codes 0401 and 0403,  ECU 7,50 for products covered by CN code 0406,  ECU 5,00 for products covered by CN code 0405,  ECU 5,00 for the other products listed in Article 1 of Regulation (EEC) No 804/68. 2. However, no securities need be lodged in the case of export licences as referred to in Article 6 ( 1 ).' 2. Annex II is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. II shall apply to licences applied for after the date of its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13. (2) OJ No L 215, 30 . 7. 1992, p. 64. (3) OJ No L 272, 26. 9. 1981 , p. 19. (4 OJ No L 12, 18 . 1 . 1992, p. 14. No L 308/16 Official Journal of the European Communities 24. 10 . 92 ANNEX ANNEX II Term of validity of export licences with advance fixing of the refund Term of validity CN code Description Compulsory destination (') (a) Until the end of the 0406 Cheese and curd Zone E and Canada fourth month follo ­ wing that of issue of the licence (b) Until the end of 0405 00 Butter and other fats and oils derived  the third month from milk following that of issue of the licence (c) Until the end of the The products listed in Article 1 of Regulation (EEC)  sixth month folio- No 804/68 excepting those listed in point (a) and wing that of issue intended for export to the destinations in point (a), of the licence and those in (b) (') See Article 1 1 (3). However, where Annex I excludes advance fixing of the refund on certain products and destinations, the issue of an export licence for such products makes it compulsory to export to a destination other than that indicated in Annex I.'